 

 

 
 

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

   

UNITED STATES OF AMERICA eae a
$0. DISK e
Vv. * CR 113-199
*
CHARLES HENRY CASTILLO
ORDER

On January 13, 2014, Defendant Charles Henry Castillo plead
guilty to conspiracy to engage in sex trafficking of a minor
pursuant to a plea agreement. (Doc. Nos. 154, 155.) Castillo
later filed a Section 2255 motion challenging his conviction and

sentence. (Doc. No. 262; Castillo v. United States, CV116-189,

 

Doc. No. 1.) On July 11, 2017, the United States Magistrate Judge
entered a Report and Recommendation (“R&R”) that Castillo’s
Section 2255 motion be denied without an evidentiary hearing.?!
(Doc. No. 274.) One month later, this Court adopted the R&R,
denied a certificate of appealability, and Judgment was entered in
favor or Respondent. (Doc. Nos. 276, 277.)

Since the Judgment was entered, Castillo attempted to appeal,

but the Eleventh Circuit dismissed the appeal for lack of

 

i The Magistrate Judge concluded Castillo’s ineffective
assistance of counsel claims lacked merit, that his guilty plea
and plea agreement were knowingly and voluntarily entered, and his
plea agreement waived his ability to collaterally attack his
conviction and sentence. (See id. at 11-19.)

 
 

 

jurisdiction. (Doc. No. 287.) Castillo also moved for an

extension of time to file a motion under Federal Rule of Civil

Procedure 60(b)(1) or (3), which this Court denied. (Doc. No.
291.) Now before the Court is Castillo’s “Motion to Return Seized
Items or Preserve Evidence.” (Doc. No. 292.) The motion refers’

to the evidence from the instant criminal case and argues such
evidence is necessary for Castillo to file a Rule 60(b) (6) motion
challenging the Judgment entered on his Section 2255 motion.

“A habeas petitioner, unlike the usual civil litigant in
federal court, is not entitled to discovery as a matter of ordinary
course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Rule 6 of
the Rules Governing Section 2255 Proceedings provides that “[a]
judge may, for good cause, authorize a party to conduct discovery.”
Good cause exists “where specific allegations before the court
show reason to believe that the petitioner may, if the facts are
fully developed, be able to demonstrate that he is .. . entitled
to relief.” Bracy, 520 U.S. at 908-09 (quoting Harris v. Nelson,
394 U.S. 286, 300 (1969)).

Castillo’s motion does not demonstrate good cause for his
discovery requests. He does not identify any specific documents
or provide a detailed explanation for why he needs the evidence.
See Williams v. Humphrey, 2013 WL 3877750, at *3 (S.D. Ga. July
26, 2013) (“A petitioner must set forth specific allegations of

fact, as opposed to conclusory allegations, because Rule 6 does

 
 

 

not authorize ‘fishing expeditions.’”). Rather, Castillo
references his intention to file a Rule 60(b) (6) motion and repeats
his conclusory objection that he did not know the victim in his
sex trafficking offense was under eighteen years old. The record
of his plea hearing, however, contradicts his contention. When
asked if he was guilty, Castillo stated: “Your Honor, although I
wasn’t aware originally of her age, it did come to my knowledge;
so, yes, I am completely guilty of the situation because I pursued
it afterwards recklessly.” (Doc. No. 191 at 32.) Accordingly, a
Rule 60{b) (6) motion in his habeas case would be meritless, and
his motion for discovery (doc. no. 292) is DENIED. .

ORDER ENTERED at Augusta, Georgia, this AY day of

September, 2019.

 
 

 

UNITED stays DISTRICT JUDGE

 
